COPE, Judge
(dissenting).
I would grant the motion for rehearing of appellant Metric Engineering, Inc., and rule that Metric’s motion for directed verdict should have been granted on authority of City of Miami v. Perez, 509 So.2d 343 (Fla. 3d DCA 1987). The engineering firm in this ease is in the same position as the architect in City of Miami v. Perez. See id. at 349.
Alternatively, if plaintiff Gonzalez’ judgment is to remain undisturbed, there is no need to order a new trial to determine whether defendants Metric Engineering, Inc., and Stone & Webster Engineering, Inc., were joint venturers. Metric and Stone both signed a contract mutually agreeing that they were not joint venturers. As between the signatories, the agreement is binding.
The next-to-last paragraph of the majority opinion states that the plaintiff would be entitled to seek a judgment jointly and severally against defendants, notwithstanding defendants’ disavowal that they were operating a joint venture. As the motions for rehearing filed by plaintiff and defendant Stone make clear, this paragraph of the opinion is irrelevant and confusing. The plaintiff sued defendant Metric and defendant Stone for their own individual acts of negligence. The plaintiff obtained a judgment against Metric, which was found seventy percent negligent. The jury found Stone not to be at fault. The plaintiff’s motion for rehearing emphasizes that plaintiff , did not in the trial court, and does not now, seek to impose liability on Stone, based on joint venture principles, or any theory of vicarious liability. Plaintiff is satisfied to have a judgment against Metric, and does not seek one against Stone. That being so, it is unnecessary to offer plaintiff a new trial against Stone; plaintiff does not want it. Plaintiff wishes to collect his judgment from Metric, and leave Metric and Stone to sort out their differences without the plaintiff.
In sum, I believe that Metric is entitled to be exonerated under City of Miami v. Perez. However, if the majority does not agree, then the plaintiff is entitled to have his judgment against Metric affirmed outright.